Citation Nr: 0413634	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability, as secondary to a low back disability.

3.  Entitlement to service connection for a left knee 
disability, as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to October 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a low back disability and bilateral knee 
disabilities as secondary to a low back disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this 
regard, VA will inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000). See 38 U.S.C.A. 
§ 5103A.

The record does not reflect that the veteran has been 
provided the required VCAA notice with regard to the 
secondary service connection claims relative to right and 
left knee disabilities.  In this regard, the Board notes that 
the VCAA notice letters issued in March 2002 and September 
2003 referred only to the direct service connection claim for 
a low back disability.

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2003).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

In this case, the veteran asserts that entitlement to service 
connection is warranted for his low back disability and for 
bilateral knee disabilities as secondary to his low back 
disability.  The reports of physical examination conducted at 
entrance into and discharge from service did not note any 
abnormality of the veteran's low back.  However, the service 
medical records do reveal that the veteran sought treatment 
for low back strain in October 1970.  The claims file also 
reflects that the veteran has undergone treatment for his low 
back and bilateral knee disabilities at outpatient VA 
facilities and at an Indian Health Service treatment facility 
since August 1994.  However, the examiners, in these 
examinations, did not comment on the nature or etiology of 
the veteran's disabilities or provide a nexus opinion.  In 
light of the fact that there has been no opinion as to the 
nature and etiology of the veteran's low back or bilateral 
knee disabilities, the Board finds that a VA examination as 
well as a clinical opinion as to nature and etiology of the 
disabilities is warranted.
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, with 
regard to the secondary service 
connection claims relative to right and 
left knee disabilities, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), as well as the 
decision of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and any other 
applicable legal precedent.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back and 
bilateral knee disabilities since his 
military service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and etiology of his low back 
and bilateral knee disabilities.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
current low back disability is 
etiologically related to his service in 
the military.  If the examiner determines 
that the veteran's current low back 
disability is etiologically related to 
service, then he or she should be 
requested to furnish an opinion as to 
whether the veteran's bilateral knee 
disabilities are proximately due to or 
aggravated by such disability.  The 
rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



